     Case 2:20-cv-00945-GMN-BNW Document 4 Filed 06/29/20 Page 1 of 3




1

2

3

4

5

6                               UNITED STATES DISTRICT COURT

7                                      DISTRICT OF NEVADA
8
                                                  ***
9     JAMES H. HAYES,                               Case No. 2:20-cv-00945-GMN-BNW

10                                      Petitioner, ORDER
11           v.
12
      JERRY HOWELL, et al.,
13
                                    Respondents.
14

15

16          Petitioner James H. Hayes has submitted a pro se 28 U.S.C. § 2254 habeas

17   corpus petition (ECF No. 1-1). He has paid the filing fee (see ECF No. 3), therefore, his
18   application to proceed in forma pauperis (ECF No. 1) is denied as moot. The court has
19
     reviewed the petition pursuant to Habeas Rule 4 and directs that it be served on
20
     respondents.
21
            A petition for federal habeas corpus should include all claims for relief of which
22

23   petitioner is aware. If petitioner fails to include such a claim in his petition, he may be

24   forever barred from seeking federal habeas relief upon that claim. See 28 U.S.C.

25   §2254(b) (successive petitions). If petitioner is aware of any claim not included in his
26   petition, he should notify the court of that as soon as possible, perhaps by means of a
27
     motion to amend his petition to add the claim.
28
                                                   1
     Case 2:20-cv-00945-GMN-BNW Document 4 Filed 06/29/20 Page 2 of 3



            IT IS THEREFORE ORDERED that petitioner’s application to proceed in forma
1

2    pauperis (ECF No. 1) is DENIED as moot.

3           IT IS FURTHER ORDERED that the Clerk detach, file, and ELECTRONICALLY

4    SERVE the petition (ECF No. 1-1) on the respondents.
5           IT IS FURTHER ORDERED that the Clerk add Aaron D. Ford, Nevada Attorney
6
     General, as counsel for respondents.
7
            IT IS FURTHER ORDERED that respondents must file a response to the petition,
8
     including potentially by motion to dismiss, within 90 days of service of the petition, with
9

10   any requests for relief by petitioner by motion otherwise being subject to the normal

11   briefing schedule under the local rules. Any response filed is to comply with the

12   remaining provisions below, which are entered pursuant to Habeas Rule 5.
13
            IT IS FURTHER ORDERED that any procedural defenses raised by respondents
14
     in this case be raised together in a single consolidated motion to dismiss. In other
15
     words, the court does not wish to address any procedural defenses raised herein either
16
     in seriatum fashion in multiple successive motions to dismiss or embedded in the
17

18   answer. Procedural defenses omitted from such motion to dismiss will be subject to

19   potential waiver. Respondents should not file a response in this case that consolidates
20   their procedural defenses, if any, with their response on the merits, except pursuant to
21
     28 U.S.C. § 2254(b)(2) as to any unexhausted claims clearly lacking merit. If
22
     respondents do seek dismissal of unexhausted claims under § 2254(b)(2): (a) they will
23
     do so within the single motion to dismiss not in the answer; and (b) they will specifically
24

25   direct their argument to the standard for dismissal under § 2254(b)(2) set forth in

26   Cassett v. Stewart, 406 F.3d 614, 623-24 (9th Cir. 2005). In short, no procedural

27   defenses, including exhaustion, should be included with the merits in an answer. All
28   procedural defenses, including exhaustion, instead must be raised by motion to dismiss.
                                                  2
     Case 2:20-cv-00945-GMN-BNW Document 4 Filed 06/29/20 Page 3 of 3



            IT IS FURTHER ORDERED that, in any answer filed on the merits, respondents
1

2    specifically cite to and address the applicable state court written decision and state

3    court record materials, if any, regarding each claim within the response as to that claim.

4           IT IS FURTHER ORDERED that petitioner has 45 days from service of the
5    answer, motion to dismiss, or other response to file a reply or opposition, with any other
6
     requests for relief by respondents by motion otherwise being subject to the normal
7
     briefing schedule under the local rules.
8
            IT IS FURTHER ORDERED that any additional state court record exhibits filed
9

10   herein by either petitioner or respondents be filed with a separate index of exhibits

11   identifying the exhibits by number. The parties will identify filed CM/ECF attachments

12   by the number or numbers of the exhibits in the attachment.
13
            IT IS FURTHER ORDERED that, at this time, the parties send courtesy copies of
14
     any responsive pleading or motion and all INDICES OF EXHIBITS ONLY to the
15
     Reno Division of this court. Courtesy copies shall be mailed to the Clerk of Court, 400
16
     S. Virginia St., Reno, NV, 89501, and directed to the attention of “Staff Attorney” on the
17

18   outside of the mailing address label. No further courtesy copies are required unless

19   and until requested by the court.
20                   June 29, 2020
            DATED: 26 June 2020.
21

22
                                                      GLORIA M. NAVARRO
23                                                    UNITED STATES DISTRICT JUDGE
24

25
26

27

28
                                                  3
